In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00223-CR



         DALE DEWAYNE FISHER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 16,741




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Burgess
                                                      OPINION
            Dale Dewayne Fisher was stopped by an Upshur County Deputy Sheriff for a defective

license plate bulb. During a subsequent search of the vehicle, the deputy discovered a gun,

suspected counterfeit currency, and suspected methamphetamine. Fisher was arrested and charged

with possession of more than four grams but less than 200 grams of a controlled substance with

intent to deliver. At trial, Fisher moved to suppress the evidence found in the traffic stop, arguing

that the stop was improperly prolonged beyond its purpose, but the trial court denied his motion.

After a jury trial, Fisher was found guilty as charged, was sentenced to seventy-five years’

imprisonment, and was fined $10,000.00.1

            On appeal, Fisher argues that the trial court erred by denying his motion to suppress. We

find that the trial court did not abuse its discretion in denying the motion to suppress and affirm

the trial court’s judgment.

I.          Factual and Procedural Background

            Deputy David Thompson of the Upshur County Sheriff’s Office testified that on

December 30, 2013, while patrolling U.S. Highway 259 near New Diana, Texas, he observed a

2002 GMC Yukon with a defective license plate light.2 Thompson activated his overhead lights

and pulled the vehicle over. The driver, who was slow to pull over, passed by several well-lit

parking lots and finally stopped in a dark location. Thompson approached the driver’s window



1
 The punishment range for the offense was enhanced due to a previous felony conviction. Fisher pled “true” to the
enhancement allegation.
2
    Fisher does not challenge the propriety of the initial traffic stop.


                                                                2
and spoke with the occupants. He asked for their identification. The passenger, Bradley Leroy

Thompson,3 produced a State-issued identification card, but Fisher, the driver, could not locate his

driver’s license. Fisher gave Thompson his name and date of birth instead. Fisher told Thompson

that he and Bradley were driving from Houston to New Boston.

        Thompson testified that Fisher was calm and that he did not notice anything suspicious or

out of the ordinary during this initial interaction. Thompson returned to his patrol car. He provided

Fisher’s and Bradley’s identification information to his dispatcher and determined that although

neither occupant had outstanding arrest warrants, both had a “lengthy history of narcotics and other

offenses.” Thompson called another officer to the scene, approached the car, and asked Fisher to

“exit the vehicle and walk to the rear.” As Fisher complied with Thompson’s request, he noticed

that Fisher was “getting nervous” and increasingly sweating to the point he was “drench[ed] with

water” and “steadily wiping sweat from his head.” The officer remembered that the temperature

that night was in the “mid or upper twenties, low thirties” and that it was windy and cold.

        Thompson then questioned Fisher about where he was driving from, when he left, and

where he was going. Fisher stated that he was driving from Houston to New Boston and that he

had left Houston between 2:00 and 3:00 p.m. that day. Fisher denied having anything illegal in

his car, but he also denied consent to search. Thompson then spoke separately with Bradley, and

Bradley said they had left Houston between 12:00 and 1:00 p.m. that day. Bradley said he did not

know if there was anything illegal in the car, but said that they had stopped at Nacogdoches and



3
 In order to avoid confusion, this opinion will refer to Deputy Thompson as “Thompson” and Bradley Thompson as
“Bradley.”
                                                      3
Longview on their way. Thompson testified that Highway 259 is a major drug corridor. He also

testified that when he spoke with Fisher at the rear of his car, he smelled burned marihuana on

Fisher’s clothing.

         Thompson, a canine officer, retrieved his drug-sniffing dog, Chiva, from his patrol car. He

had the dog perform an open-air search of the car. Thompson testified that Chiva gave a positive

alert on the driver’s window and that, after being let into the car, he gave another positive alert on

the center console. In the center console, Thompson found a pistol, suspected counterfeit currency,

and a substance later determined to be methamphetamine. Fisher and Bradley were arrested at that

point.

         Fisher was charged with possession of more than four grams but less than 200 grams of a

controlled substance with the intent to deliver. He filed a motion to suppress the evidence found

in the car, arguing that the stop and his detention were improperly prolonged beyond their purpose

in violation of his constitutional rights. The trial court denied his motion, and the case proceeded

to trial. An Upshur County jury convicted Fisher, and the court sentenced him to seventy-five

years imprisonment and imposed a $10,000.00 fine.

I.       Standard of Review

         “We review the trial court’s decision to deny [Fisher’s] motion to suppress evidence by

applying a bifurcated standard of review.” Young v. State, 420 S.W.3d 139, 141 (Tex. App.—

Texarkana 2012, no pet.) (citing Graves v. State, 307 S.W.3d 483, 489 (Tex. App.—Texarkana

2010, pet. ref’d); Rogers v. State, 291 S.W.3d 148, 151 (Tex. App.—Texarkana 2009, pet. ref’d)).

“Because the trial court is the exclusive trier of fact and judge of witness credibility at a

                                                  4
suppression hearing, we afford almost total deference to its determination of facts supported by

the record.” Id. (citing State v. Ross, 32 S.W.3d 853, 856–57 (Tex. Crim. App. 2000); Carmouche

v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000); Guzman v. State, 955 S.W.2d 85, 89 (Tex.

Crim. App. 1997)). “We also afford such deference to a trial court’s ruling on application of law

to fact questions, also known as mixed questions of law and fact, if the resolution of those questions

turns on an evaluation of credibility and demeanor.” Id. (citing Villarreal v. State, 935 S.W.2d
134, 138 (Tex. Crim. App. 1996)).

       We apply a de novo review to the trial court’s application of the law and its determination

of questions not turning on credibility. Carmouche v. State, 10 S.W.3d 323, 332 (Tex. Crim. App.

2000); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997); Graves v. State, 307 S.W.3d
483, 489 (Tex. App.—Texarkana 2010, pet. ref’d) “Since all evidence is viewed in the light most

favorable to the trial court’s ruling, we are obligated to uphold the denial of [Fisher’s] motion to

suppress if it was supported by the record and was correct under any theory of law applicable to

the case.” Young, 420 S.W.3d at 141 (citing Carmouche, 10 S.W.3d at 328; State v. Ballard, 987
S.W.2d 889, 891 (Tex. Crim. App. 1999)). “In determining whether a trial court’s decision is

supported by the record, we generally consider only evidence adduced at the suppression hearing,

because the ruling was based on that evidence, rather than evidence introduced later at trial.” Id.

(citing Rachal v. State, 917 S.W.2d 799, 809 (Tex. Crim. App. 1996)).




                                                  5
III.   Analysis

       In his sole point of error, Fisher contends that the trial court should have suppressed the

evidence found in the car because, at the time he was ordered out of his car, his continued detention

by the police was without sufficient cause, rendering the later search of his vehicle invalid.

       A.      Legal Requirements to Justify a Prolonged Detention

       “Police officers may stop and detain a person if they have a reasonable suspicion that a

traffic violation is in progress or has been committed.” Id. (citing Garcia v. State, 827 S.W.2d
937, 944 (Tex. Crim. App. 1992)). “A traffic stop is a detention and must be reasonable under the

United States and Texas Constitutions.” Id. (citing Davis v. State, 947 S.W.2d 240, 245 (Tex.

Crim. App. 1997); Caraway v. State, 255 S.W.3d 302, 307 (Tex. App.—Eastland 2008, no pet.)).

“To be reasonable, a traffic stop must be temporary and last no longer than necessary to effectuate

the purpose of the stop.” Evanoff v. State, Nos. 11-09-00317-CR & 11-09-00318-CR, 2011 WL
1431520, at *5 (Tex. App.—Eastland Apr. 14, 2011, pet. ref’d) (mem. op., not designated for

publication) (citing Florida v. Royer, 460 U.S. 491, 500 (1983); Davis, 947 S.W.2d at 245)).

“Reasonableness is measured in objective terms by examining the totality of the circumstances.”

Young, 420 S.W.3d at 142 (citing Ohio v. Robinette, 519 U.S. 33, 39 (1996); Spight v. State, 76
S.W.3d 761, 765 (Tex. App.—Houston [1st Dist.] 2002, no pet.)). “An investigative stop that is

reasonable at its inception may violate the Fourth Amendment because of excessive intensity or

scope.” Id. (citing Davis, 947 S.W.2d at 243 (citing Terry v. Ohio, 392 U.S. 1 (1968))).

       In the course of a routine traffic stop, the detaining officer may request a driver’s license,

car registration, and insurance; use that information to conduct a computer check for outstanding

                                                 6
arrest warrants; question the vehicle’s occupants regarding their travel plans; and issue a citation.

Kothe v. State, 152 S.W.3d 54, 63 n.36 (Tex. Crim. App. 2004) (citing United States v. Zabalza,

346 F.3d 1255, 1259 (10th Cir. 2003)); Davis v. State, 947 S.W.2d 240, 245 n.6 (Tex. Crim. App.

1997); Caraway v. State, 255 S.W.3d 302, 307 (Tex. App.—Eastland 2008, no pet.). “If, during

that investigation, an officer develops reasonable suspicion that another violation has occurred, the

scope of the initial investigation expands to include the new offense.” Evanoff, 2011 WL 1431520,

at *5 (citing Goudeau v. State, 209 S.W.3d 713, 719 (Tex. App.—Houston [14th Dist.] 2006, no

pet.)).    “Reasonable suspicion must be founded on specific, articulable facts which, when

combined with rational inferences from those facts, would lead the officer to conclude that a

particular person actually is, has been, or soon will be engaged in criminal activity.” Young, 420
S.W.3d at 142 (citing Crain v. State, 315 S.W.3d 43, 52 (Tex. Crim. App. 2010)). Yet, the officer

does not need to develop reasonable suspicion that a particular crime has been or is about to be

committed; rather, the facts need only suggest “that something illegal was afoot.” United States

v. Pack, 612 F.3d 341, 355 (5th Cir. 2010) (citing United States v. Brigham, 382 F.3d 500, 509

(5th Cir. 2004)). If such facts exist, “the police [are] entitled, as long as they [act] with reasonable

diligence, to pursue several plausible theories in attempting to resolve the suspicion that reasonably

had been created . . . .” Id. “Whether the totality of the circumstances is sufficient to support an

officer’s reasonable suspicion is a legal question that we review de novo.” Evanoff, 2011 WL
1431520, at *5 (citing Madden v. State, 242 S.W.3d 504, 511 (Tex. Crim. App. 2007)).

          “When the reason for the stop has been satisfied, the stop must end and may not be used as

a “‘fishing expedition for unrelated criminal activity.’” Id. (quoting Davis, 947 S.W.2d at 243).

                                                   7
“Once the officer concludes the investigation of the conduct that initiated the stop, continued

detention of a person is permitted only if there is reasonable suspicion to believe that another

offense has been or is being committed.” Id. (citing Davis, 947 S.W.2d at 243). Nevertheless,

“[t]here is . . . no constitutional stopwatch on traffic stops. Instead, the relevant question in

assessing whether a detention extends beyond a reasonable duration is ‘whether the police

diligently pursued a means of investigation that was likely to confirm or dispel their suspicions

quickly.’” Haas v. State, 172 S.W.3d 42, 51–52 (Tex. App.—Waco 2005, pet. ref’d) (quoting

Brigham, 382 F.3d at 511; United States v. Sharpe, 470 U.S. 675, 686 (1985)); see also Kothe, 152
S.W.3d at 64–65 (“[T]he Supreme Court has expressly rejected placing any rigid time limitations

on Terry stops . . . .”); United States v. Sharpe, 470 U.S. 675, 685–86 (1985) (refusing to establish

bright-line rule that twenty minutes too long for Terry stop).

        Yet, even actions which do not unduly prolong a traffic stop may violate the Fourth

Amendment if (1) those actions are not related to the original purpose for the stop, (2) they take

place after all matters related to the public safety purpose for the traffic stop have ended, and (3) the

officer has not developed probable cause to search or reasonable suspicion to continue the

detention before the related actions have ended. In Rodriguez, the United States Supreme Court

held that a dog sniff performed after the officer had completed a warrant check and issued a

warning citation violated the Fourth Amendment because it unnecessarily prolonged the traffic

stop. Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015). The Supreme Court rejected the

government’s argument that “by completing all traffic-related tasks expeditiously, an officer can

earn bonus time to pursue an unrelated criminal investigation,” holding that “[i]f an officer can

                                                   8
complete traffic-based inquiries expeditiously, then that is the amount of ‘time reasonably required

to complete [the stop’s] mission.’” Id. at 1616 (quoting Illinois v. Caballes, 543 U.S. 405, 407

(2005)). Instead, the Supreme Court focused on whether the extended act was an “ordinary

inquir[y] incident to [the traffic stop].” Id. at 1615. Noting that inquiries such as “checking the

driver’s license, determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance . . . serve the same objective as

enforcement of the traffic code: ensuring that vehicles on the road are operated safely and

responsibly,” the Supreme Court distinguished the dog sniff at issue because “a dog sniff, by

contrast, is a measure aimed at ‘detect[ing] evidence of ordinary criminal wrongdoing.’” Id.

(quoting Indianapolis v. Edmond, 531 U.S. 32, 40–41 (2000)). Thus, the dog sniff unreasonably

prolonged the stop and was invalid under the Fourth Amendment even though only “seven or eight

minutes had elapsed from the time [the officer] issued the written warning until the dog indicated

the presence of drugs.” Id. at 1613.

       Consequently, actions performed during a traffic stop may be categorized as either

(1) actions related to the purpose for the traffic stop or (2) actions unrelated to the purpose for the

traffic stop. According to Rodriguez, related actions are generally those designed to “ensur[e] that

vehicles on the road are operated safely and responsibly.” Id. at 1615. Yet, there is no prohibition

against an officer performing unrelated actions while the related actions are being carried out. See

Muehler v. Mena, 544 U.S. 93, 100–01 (2005) (“We have ‘held repeatedly that mere police

questioning does not constitute a seizure’ . . . . [E]ven when officers have no basis for suspecting

a particular individual, they may generally ask questions of that individual; ask to examine the

                                                  9
individual’s identification; and request consent to search his or her luggage.”). For example, while

an officer is waiting for a response to the warrant and license check, another officer may lead a

drug dog around the car to perform a free-air sniff even though the free-air sniff is unrelated to the

purpose of the traffic stop. See Illinois v. Caballes, 543 U.S. 405, 406 (2005) (no Fourth

Amendment violation found where second officer “walked his dog around respondent’s car” while

first officer “was in the process of writing a warning ticket”). But all unrelated actions must be

completed during the time it takes to complete the related actions; once the related actions have

been completed, the officer must stop all unrelated actions and let the driver leave unless he

developed probable cause to search or reasonable suspicion to continue the detention before the

related actions were completed. See Rodriguez, 135 S. Ct. at 1615 (drug dog sniff initiated by

second officer seven to eight minutes after first officer completed traffic stop and issued citation

violated Fourth Amendment). Additionally, an officer cannot be dilatory in performing the related

actions to create more time to complete the unrelated actions. Caballes, 543 U.S. at 407 (“A

seizure that is justified solely by the interest in issuing a warning ticket to the driver can become

unlawful if it is prolonged beyond the time reasonably required to complete that mission.”).

       Therefore, under Rodriguez, Fourth Amendment considerations are both qualitative and

temporal; related actions which unduly prolong a stop and unrelated actions performed after

completion of the actions related to the traffic stop’s purpose are both Fourth Amendment

violations. Accordingly, the key inquiry is whether the information upon which probable cause or

reasonable suspicion exists was obtained before the tasks related to the traffic stop’s original public

safety purpose were completed. If Thompson did not have probable cause to search or reasonable

                                                  10
suspicion to continue the detention at the point when the related actions were completed, then the

detention became illegal at that point, and any evidence seized thereafter is the product of an illegal

search and seizure.4

          As mentioned, Thompson testified that after he initially approached the vehicle, asked

Fisher about his destination and travel plans, and obtained his identification and registration

information, Thompson did not observe anything suspicious about the car or the occupants. When

Thompson returned to his vehicle, he learned that the license and registration checked out, that the

vehicle was not stolen, and that there were no outstanding arrest warrants for either occupant

(although both had significant criminal histories). All information leading to reasonable suspicion

was obtained after Thompson returned to the vehicle and spoke to Fisher the second time.

Therefore, in resolving this case, we must decide whether Thompson’s continued questioning of

Fisher and Bradley after he had completed the warrants and registration check was related to the

original purpose for the traffic stop, i.e., whether it “serve[d] the same objective as enforcement of

the traffic code:       ensuring that vehicles on the road are operated safely and responsibly.”

Rodriguez, 135 S. Ct. at 1615. 5


4
 The facts in Rodriguez presented a clear case where actions unrelated to the traffic stop’s original public safety
purpose occurred after the related actions had been completed. That demarcation is not so clear in the present case.
Yet, the framework set forth in Rodriguez is still applicable. Essentially, the issue in this case boils down to the
following question: what did Thompson know and when did he know it? In other words, does the information within
Thompson’s knowledge constitute probable cause to search or reasonable suspicion to continue the detention and did
he know that information before he completed all the tasks related to the public safety purpose for the traffic stop? If
the answer to either question is no, then the evidence seized is the product of an illegal search and seizure.

5
 Rodriguez also holds that even if the officer has not completed the tasks related to the original public safety purpose
of the traffic stop, but there is evidence the officer was dilatory in doing so in order to “buy more time” to search, then
the search can be illegal even if the officer is still performing related actions, but that issue is not present here. See
Rodriguez, 135 S. Ct. at 1616.

                                                           11
       B.      Application to the Present Case

               1.      The Traffic Stop Had Not Ended when Thompson Questioned Fisher
                       the Second Time Because Thompson Had Not Yet Issued a Citation or
                       Warning to Fisher

       First, issuing a citation or a warning is related to the original public safety purpose for the

traffic stop. Although the record does not reveal whether Thompson intended to issue a citation

or warning to Fisher when he asked Fisher to step to the back of the car the second time, “[t]raffic

stops are ‘especially fraught with danger to police officers’. . . , so an officer may need to take

certain negligibly burdensome precautions in order to complete his mission safely.” Id. at 1616

(quoting Arizona v. Johnson, 555 U.S. 323, 330 (2009)).             Such “negligibly burdensome

precautions” include asking the driver or occupant to step to the rear of the vehicle to issue the

citation or warning. Id.; see Johnson, 555 U.S. at 331 (quoting Pennsylvania v. Mimms, 434 U.S.
106, 111 n.6 (1977) (“[O]nce a motor vehicle has been lawfully detained for a traffic violation, the

police officers may order the driver to get out of the vehicle without violating the Fourth

Amendment’s proscription against unreasonable searches and seizures.”)). Thus, Thompson was

permitted to ask Fisher to step to the rear of the vehicle a second time to conclude the stop, and

when he did so, Thompson smelled an odor of burnt marihuana and saw Fisher sweating heavily

despite the winter weather conditions. At that point, in light of his knowledge of Fisher’s prior

drug-related criminal history, Thompson had reasonable suspicion “that something illegal was

afoot” even if the illegality was simply that Fisher was driving while intoxicated. See Pack, 612
F.3d at 355. Accordingly, Thompson was permitted to continue detaining Fisher and Bradley to

further investigate that reasonable suspicion.6

                                                  12
                  2.       Thompson’s Questioning of Bradley Was also Related to Traffic Safety,
                           and Therefore, the Purpose for the Traffic Stop Did Not End Until
                           Thompson Finished Questioning Bradley

         In addition, cases from the federal courts demonstrate that questions about a driver’s

origination, destination, and travel purpose are related to the general purposes for a traffic stop

because of their potential to determine the existence of an extenuating circumstance or driver

impairment. For example, the United States Court of Appeals for the Fifth Circuit has held that

“by posing these types of questions at the outset of a stop, an officer may discover an extenuating

circumstance, e.g., that a given driver was speeding in order to get his pregnant wife to the

hospital.” United States v. Brigham, 382 F.3d 500, 508 n.6 (5th Cir. 2004). The Eighth Circuit

Court of Appeals has held that questions about a driver’s origination and destination are related to

a traffic stop because “all of [the officer’s] questions were reasonably related to ascertaining the

reasons for [the driver’s] erratic driving and whether he posed a danger to others on the road.”

United States v. Barahona, 990 F.2d 412, 416 (8th Cir. 1993). Likewise, the Tenth Circuit Court

of Appeals has held that

         [t]ravel plans typically are related to the purpose of a traffic stop because the
         motorist is travelling at the time of the stop. For example, a motorist’s travel history


6
 As noted, there is no evidence here establishing whether Thompson intended to issue a citation or a warning at the
point he asked Fisher to step to the rear of the vehicle. Yet, Thompson was clearly permitted to make that demand,
and had he been writing a citation or warning when he noticed the smell of marihuana and Fisher’s sweating, there
would be no question that reasonable suspicion was obtained before the actions related to the traffic stop were
completed. Therefore, to hold that Thompson could not develop reasonable suspicion under the circumstances present
in this case would mean that an officer must ignore information he obtains as he completes the traffic stop unless he
is actually writing out a citation or a warning at the time he makes the observation or he testifies at the suppression
hearing that he intended to do so. This would elevate form over substance. Of course, an officer may not unduly
prolong the process of issuing a citation or a warning in order to “buy more time” to conduct a “fishing expedition,”
but as will be discussed below, there is no evidence of any undue delay present in this case. Davis, 947 S.W.2d at
243; Evanoff, 2011 WL 1431520, at *5.

                                                         13
         and travel plans may help explain, or put into context, why the motorist was
         weaving (if tired) or speeding (if there was an urgency to the travel).

United States v. Holt, 264 F.3d 1215, 1221 (10th Cir. 2001).7

         Of course, questions about a driver’s travel plans may appear more closely related to

roadway safety when the stop is based on a moving violation rather than an equipment malfunction,

but that fact alone is not determinative. Questioning during a stop based on an equipment

malfunction may nevertheless yield an extenuating circumstance that is relevant to roadway safety.

The potential safety-related issue may not be apparent until after the questions are asked.8

Consequently, questions regarding a driver’s travel plans are “ordinary inquiries incident to [the

traffic] stop” and “serve the same objective as enforcement of the traffic code: ensuring that

vehicles on the road are operated safely and responsibly.”9 Rodriguez, 135 S. Ct. at 1615.

         Similarly, questioning of a passenger or passengers might also reveal the presence of an

impairment or extenuating circumstance which creates a public safety issue, because a passenger

may reveal information that the driver may deny. In this case, for instance, the smell of marihuana




7
 In United States v. Olivera-Mendez, 484 F.3d 505, 510 (8th Cir. 2007), the Eighth Circuit Court of Appeals rejected
language from Barahona and other similar cases to the extent they suggested that questions during a traffic stop had
to be related to the purpose of the stop, noting that in Muehler, 544 U.S. at 100–01, the Supreme Court “rejected the
suggestion that questioning on a matter unrelated to the purpose of a detention constituted ‘a discrete Fourth
Amendment event.’” In United States v. DeLaCruz, 703 F.3d 1193, 1197 n.5 (10th Cir. 2013), the Tenth Circuit
reached the same conclusion about Holt that the Eighth Circuit reached about Olivera-Mendez. Thus, the justifications
for asking about the purpose of the driver’s trip discussed in those cases are still valid.
8
 For example, a stop based on a defective tail-light may, upon questioning, lead the officer to conclude that the driver
is impaired even though he did not commit a moving violation within the officer’s view.
9
 It is important to note that whether the act of questioning relates to public safety does not turn on whether the
questioning actually reveals a public safety issue, but on whether the questioning is reasonably likely to reveal one if
it exists.

                                                          14
on Fisher’s person and his heavy sweating were facts which could have indicated an impairment,

and Bradley could have provided information which revealed an actual impairment. Therefore,

even had Thompson not developed reasonable suspicion during his second conversation with

Fisher, the purpose of the traffic stop in this case was still not completed until after Thompson

questioned Fisher and Bradley about their origination, destination, and travel purpose, and we find

that his questions were related to that purpose.10

                  3.       Thompson Was Not Dilatory in Questioning Fisher or Bradley and Did
                           Not Overly Prolong the Traffic Stop

         Moreover, nothing in the record suggests that Thompson deliberately delayed questioning

Fisher or Bradley as a pretext to conduct a “fishing expedition.” Although we do not have a

recording of the stop, the testimony established that Thompson’s questioning of Bradley occurred

directly after the second conversation with Fisher, which occurred directly after Thompson

received the information about their warrant and criminal history. No witness testified that

Thompson delayed his actions or that any significant period of time elapsed between the events.

See Kothe, 152 S.W.3d at 66 ( “[T]here is no evidence—or even suggestion—that Deputy Forslund

failed to diligently pursue his investigation. Nor is there any evidence that Officer Forslund ran

the license check as a pretext to investigate an unrelated crime for which he had no reasonable

suspicion. There is no suggestion that he engaged in any ‘fishing expedition.’”). Thompson’s

actions were related to the traffic stop’s purpose and did not unduly prolong that stop. Therefore,




10
  We do not hold that questioning a passenger is always related to the public safety purpose for the traffic stop, only
that it was related in this case.
                                                          15
Fisher was being legally detained when Thompson developed the additional reasonable suspicion

that justified the continued detention in this case.

        4.       Thompson Developed Reasonable Suspicion to Continue His Investigation
                 Before His Questioning of Bradley Ended

        Fisher does not dispute that by the time he had finished questioning Bradley, Thompson

had sufficient articulable facts to establish reasonable suspicion “that something illegal was afoot”

justifying Fisher’s continued detention. Pack, 612 F.3d at 355. Nor could he, because at that point

(a) Thompson had smelled the odor of burned marihuana on Fisher’s clothing; (b) despite the

windy and cold conditions with temperatures in the high twenties to low thirties, Thompson

observed that Fisher was heavily sweating; (c) Fisher and Bradley gave Thompson conflicting

answers about what time they left Houston; (d) Fisher was slow to pull over when Thompson

activated his over-head lights, and in his experience, such behavior was suspicious; and

(e) although no arrest warrants were outstanding, both Fisher and Bradley had lengthy criminal

records involving narcotics and other offenses. See Powell v. State, 5 S.W.3d 369, 378 (Tex.

App.—Texarkana 2000, pet. ref’d) (continued post-citation detention justified by nervousness,

conflicting information, prior drug offenses, and car not being registered to any of vehicle’s

occupants).11 By the time Thompson’s questions about Fisher and Bradley’s travel plans ended,

he had sufficient reasonable and articulable facts establishing reasonable suspicion that a drug




11
 Powell was subsequently called into doubt by our decision in Corbin v. State, 33 S.W.3d 90, 93 (Tex. App.—
Texarkana 2000, pet. granted), but that decision was reversed by the Court of Criminal Appeals in Corbin v. State, 85
S.W.3d 272 (Tex. Crim. App. 2002). Consequently, Powell remains valid.

                                                        16
offense was occurring or had occurred that justified continuing the investigative detention even

further.

           5.     Thompson’s Reasonable Suspicion Rose to Probable Cause After the Drug
                  Dog Alerted

           Finally, during that continued detention, Chiva performed a “free air sniff” and alerted to

the driver’s side door and the console during the period of continued detention after the reasonable

suspicion was developed. This was lawful under the Fourth Amendment. Caballes, 543 U.S. at

410 (“A dog sniff conducted during a concededly lawful traffic stop that reveals no information

other than the location of a substance that no individual has any right to possess does not violate

the Fourth Amendment.”). Once Chiva alerted, Thompson’s reasonable suspicion rose to the level

of probable cause sufficient to search the inside of the vehicle without a warrant. Branch v. State,

335 S.W.3d 893, 901 (Tex. App.—Austin 2011, pet. ref’d). Consequently, the detention and

subsequent search of Fisher’s vehicle was proper, and the trial court did not abuse its discretion in

so finding.12




12
  In Rodriguez, the dog sniff rendered the continued detention invalid, but only because it occurred before the officer
obtained reasonable suspicion to justify the continued detention at issue. Rodriguez, 135 S. Ct. at 1615. The dog sniff
was the event which created the reasonable suspicion relied upon by the government to justify the continued detention
in Rodriguez. Id. at 1615. Here, by contrast, the dog sniff occurred after Thompson had already developed reasonable
suspicion of illegal activity and was performed to further investigate that already-existing reasonable suspicion.
                                                         17
IV.    Conclusion

       For the foregoing reasons, we overrule Fisher’s sole point of error and affirm the trial

court’s judgment.



                                           Ralph K. Burgess
                                           Justice

Date Submitted:      July 28, 2015
Date Decided:        December 10, 2015

Publish




                                              18